Exhibit [Letterhead of] CRAVATH, SWAINE & MOORE LLP [New York Office] April 7, Lazard Group LLC 6.120% Senior Notes initially due 2035 Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel for Lazard Group LLC, a Delaware limited liability company (the “Company”), in connection with the preparation and filing with the Securities and Exchange Commission (the “Commission”) of a Registration Statement on Form S-3 (the “Registration Statement”) under the Securities Act of1933, as amended (the “Securities Act”), relating to the registration (or re-registration) under the Securities
